DETAILED ACTION
This action is in response to the application filed on September 18, 2020. Claims 1-20 are pending. Of such, claims 1-14 represent a system, claims 15-19 represent a method, and claim 20 represents a non-transitory medium directed to transaction validation between blockchains. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being anticipated over Griffin (US Patent 11283623), hereinafter referred to as Griffin, in view of Robinson et al (Layer 2 Atomic Cross-Blockchain Function Calls), hereinafter referred to as Robinson.
	Regarding claim 1, Griffin discloses:
A validation system (In the abstract, Griffin discloses “Systems and methods relating to an extension of a group signature scheme certificate that allows group users to conduct anonymous transactions in public, with the ability to subsequently audit and confirm signer identity”), comprising: a plurality of validator devices, each of the plurality of validator devices is assigned with a group signature (In ¶ 26, Griffin discloses “a group has a plurality of members and a single manager, all associated with a single signature verification key”), and a processor configured to: receive a transaction from a plurality of transaction participant devices, the cross-blockchain transaction is associated with a plurality of blockchains (In ¶ 3, Griffin discloses “The network interface circuit may be configured to receive, from a server, a request including a value from a group function certificate extension”); control a first validator device of the plurality of validator devices to apply an extended smart contract on the received cross-blockchain transaction associated with the plurality of blockchains (In ¶ 4, Griffin discloses “In some implementations, the network interface circuit is further configured to receive a signature signed by the group member associated with the group function certificate extension”); validate the application of the extended smart contract on the cross-blockchain transaction based on the group signature assigned to each of the plurality of validator devices, to generate a transaction validation result (In ¶ 3, Griffin discloses “The first circuit may be configured to determine the request includes one of a request to open a signature signed by a group member (e.g., by a group member using a group signature scheme) or link the signature signed by the group member associated with a digital certificate containing the group function certificate extension and execute an action, the action including opening the signature signed by the group member consequent to determining the request comprises the request to open the signature signed by the group member or linking the signature signed by the group member consequent to determining the request comprises the request to link the signature signed by the group member.”); and transmit the generated transaction validation result, associated with the validation of the cross-blockchain transaction, to the plurality of blockchains, the transaction validation result is signed with the assigned group signature (In ¶ 4, Griffin discloses “the network interface circuit further configured to transmit an indication of a successful or unsuccessful result to the server.”).
	However, Griffin fails to explicitly disclose the use of cross-blockchain function calls. 
	Robinson discloses:
Receive a cross-blockchain transaction  (On page 1, Robinson discloses “The Layer Two Atomic Cross-Blockchain Function Calls (LTACFC) protocol is a blockchain technology that allows function calls across blockchains that either update state on all blockchains or discard state updates on all blockchains.”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Griffin’s approach by utilizing Robinson’s approach of utilizing cross-blockchain function calls as the motivation would be that the one block header can be submitted/validated that can be used through multiple blockchains to increase scalability (see Robinson, page 2).
Regarding Claim 2, the combination of Griffin and Robinson disclose the limitations with respect to claim 1.
	However, Griffin fails to explicitly disclose the use of cross-blockchain function calls. 
Robinson discloses:
The validation system according to claim 1, wherein the cross-blockchain transaction includes a first set of transactions associated with a first blockchain of the plurality of blockchains, and further includes a second set of transactions associated with a second blockchain of the plurality of blockchains, and wherein the first blockchain is different from the second blockchain (On page 1, Robinson discloses “The Layer Two Atomic Cross-Blockchain Function Calls (LTACFC) protocol is a blockchain technology that allows function calls across blockchains that either update state on all blockchains or discard state updates on all blockchains.”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Griffin’s approach by utilizing Robinson’s approach of utilizing cross-blockchain function calls as the motivation would be that the one block header can be submitted/validated that can be used through multiple blockchains to increase scalability (see Robinson, page 2).
Regarding Claim 3, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the received cross- blockchain transaction is signed by the plurality of transaction participant devices associated with the plurality of blockchains (On page 3, Robinson discloses “The first approach is that each enterprise signs a block header and submits the block header along with their signature in a transaction to the destination blockchain.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Griffin’s approach by utilizing Robinson’s approach of utilizing cross-blockchain function calls as the motivation would be that the one block header can be submitted/validated that can be used through multiple blockchains to increase scalability (see Robinson, page 2).
Regarding Claim 4, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the processor is further configured to: register the plurality of validator devices, the plurality of blockchains, a plurality of transaction participants associated with the plurality of transaction participant devices, a set of consensus devices associated with the plurality of blockchains, and a set of security parameters (In ¶ 7, Griffin discloses “A group manager, that may or may not also be member of the group, creates the security parameters related to the group and may issue the group public key and work with each member of the group in the creation of their respective private key.” And in ¶ 15, Griffin further discloses “Generally, the group manager system 102 is used to manage membership, privacy, and key generation of a plurality of digitally signed data.”); generate the group signature for the plurality of validator devices, and assign the generated group signature to the plurality of validator devices (In ¶ 8, Griffin discloses “the group manager is identified by a uniform resource identifier (URI) that allows for a determination of who is operating the group allowing for a request to be sent to open a signature associated with one of the group signatures or link two or more signatures associated with one of the group signatures.”).
Regarding Claim 5, the combination of Griffin and Robinson disclose:
The validation system according to claim 4, wherein the set of security parameters are associated with a multiparty computation (MPC) scheme required for a communication between the validation system and the plurality of blockchains (In ¶ 14, Griffin discloses “Each of the group manager system 102, one or more member computing system(s) 104, one or more auditing computing system(s) 106, is in operative communication with one or more of the others via the network 110. The network 110 may include, for example, the Internet, cellular networks, proprietary banking networks, and the like.”). 
Regarding Claim 6, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the assigned group signature includes a public key and a master secret key, wherein a threshold share of the master secret key is shared with each of the plurality of validator devices, and wherein the master secret key indicates identity information of a corresponding validator device of the plurality of validator devices (In ¶ 4, Griffin discloses “The group manager system may have a secret master key for use in opening the signature signed by the group member and identifying a group member that signed the signature” and in ¶ 6, Griffin further discloses “Group signatures are anonymous digital signature mechanisms in which a relying party uses a single group public key to verify the digital signatures of all group members”).
Regarding Claim 7, the combination of Griffin and Robinson disclose:
The validation system according to claim 6, wherein the processor is further configured to share the public key of the group signature with each of a set of participant devices associated with the plurality of blockchains (In ¶ 4, Griffin discloses “The network interface circuit may be further configured to transmit the identification of the signer of the group to the server”).
Regarding Claim 8, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the processor is further configured to select the first validator device from the plurality of validator devices to apply the extended smart contract on the cross-blockchain transaction associated with the plurality of blockchains (In ¶ 3, Griffin discloses “The first circuit may be configured to determine the request includes one of a request to open a signature signed by a group member (e.g., by a group member using a group signature scheme) or link the signature signed by the group member associated with a digital certificate containing the group function certificate extension and execute an action, the action including opening the signature signed by the group member consequent to determining the request comprises the request to open the signature signed by the group member or linking the signature signed by the group member consequent to determining the request comprises the request to link the signature signed by the group member”), wherein the first validator device is selected based on a request received from the plurality of transaction participant devices, and wherein identity 51FPC.20-00661.ORD information of the first validator device is unknown to the plurality of transaction participant devices (In ¶ 2, Griffin discloses “the present disclosure relates to an extension of a group certificate that allows group users to conduct anonymous transactions in public”).
Regarding Claim 9, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the processor is further configured to perform a first audit based on a request received from one of the plurality of validator devices, wherein the first audit is performed to verify an integrity of the first validator device for the validation performed on the cross- blockchain transaction (In ¶ 23, Griffin discloses “The auditing computing system 106 may include a network interface circuit 132 and an audit circuit 134. Generally, the auditing computing system 106 is structured to validate digitally signed data (i.e., signatures). The auditing computing system 106 may, for example, include one or more processors configured to execute instructions stored in a memory, send and receive data stored in the memory, and perform other operations as part of a group manager system 102. The network interface circuit 132 is structured to facilitate operative communication between the auditing computing system 106 and other systems and devices over the network 110.”).
Regarding Claim 10, the combination of Griffin and Robinson disclose:
The validation system according to claim 9, wherein the processor is configured to perform the first audit at a predefined interval (In ¶ 12, Griffin discloses “including the extension (i.e., a GFCE) may allow group users to conduct anonymous transactions on public blockchains, DLT platforms and other environments and still meet the requirements of their organization for monitoring and auditing to support organizational GRC requirements such as regulatory compliance.”).
Regarding Claim 11, the combination of Griffin and Robinson disclose:
The validation system according to claim 10, wherein the processor is further configured to generate identity information of the first validator device of the plurality of validator devices, based on a failure of the first audit (In ¶ 6, Griffin discloses “Auditing and confirmatory functions may include group signature openers that are configured to reveal the identity of a signer that is a member of a group by their signature.”).  
Regarding Claim 12, the combination of Griffin and Robinson disclose:
The validation system according to claim 1, wherein the processor is further configured to perform a second audit based on a request received from a first transaction participant device of the plurality of transaction participant devices, wherein the second audit is performed to verify an integrity of the first validator device for the validation performed on the cross-blockchain transaction (In ¶ 25, Griffin discloses “The method 200 may be described in connection with receiving a request to audit signed data and executing the request.”).
Regarding Claim 13, the combination of Griffin and Robinson disclose:
The validation system according to claim 12, wherein the processor is further configured to transmit identity information of the first validator device of the plurality of validator devices to the first transaction participant device, based on a failure of the second audit (In ¶ 6, Griffin discloses “Auditing and confirmatory functions may include group signature openers that are configured to reveal the identity of a signer that is a member of a group by their signature.”).
Regarding Claim 14, the combination of Griffin and Robinson disclose:
The validation system according to claim 13, wherein the processor is further configured to: remove the first validator device from the plurality of validator devices based on the failure of the second audit; and re-configure the validation system with other validator devices of the plurality of validator devices, wherein the other validator devices are different from the first validator device (In ¶ 37, Griffin discloses “At 310, a determination is made if any other actions are needed. In some implementations, a revocation action may lead to other actions that need to be executed. For example, while a member may have the authorization to perform a first functionality revoked, it may be instead replaced by a second functionality. Other actions may include, transmitting a notification to the group member that the revocation has occurred. The notification may include details on why there is a revocation and/or what the group member would have to do to rejoin the group and/or regain functionality that was removed.”).
	Regarding claim 15, Griffin discloses:
A method (In the abstract, Griffin discloses “Systems and methods relating to an extension of a group signature scheme certificate that allows group users to conduct anonymous transactions in public, with the ability to subsequently audit and confirm signer identity”), comprising: in a validation system comprising a plurality of validator devices, each of the plurality of validator devices is assigned with a group signature (In ¶ 26, Griffin discloses “a group has a plurality of members and a single manager, all associated with a single signature verification key”): receiving a transaction from a plurality of transaction participant devices, the cross-blockchain transaction is associated with a plurality of blockchains (In ¶ 3, Griffin discloses “The network interface circuit may be configured to receive, from a server, a request including a value from a group function certificate extension”); controlling a first validator device of the plurality of validator devices to apply an extended smart contract on the received cross- blockchain transaction associated with the plurality of blockchains (In ¶ 4, Griffin discloses “In some implementations, the network interface circuit is further configured to receive a signature signed by the group member associated with the group function certificate extension”); 53FPC.20-00661.ORD validating the application of the extended smart contract on the cross-blockchain transaction based on the group signature assigned to each of the plurality of validator devices, to generate a transaction validation result (In ¶ 3, Griffin discloses “The first circuit may be configured to determine the request includes one of a request to open a signature signed by a group member (e.g., by a group member using a group signature scheme) or link the signature signed by the group member associated with a digital certificate containing the group function certificate extension and execute an action, the action including opening the signature signed by the group member consequent to determining the request comprises the request to open the signature signed by the group member or linking the signature signed by the group member consequent to determining the request comprises the request to link the signature signed by the group member.”); and transmitting the generated transaction validation result, associated with the validation of the cross-blockchain transaction, to the plurality of blockchains, the transaction validation result is signed with the assigned group signature (In ¶ 4, Griffin discloses “the network interface circuit further configured to transmit an indication of a successful or unsuccessful result to the server.”).	
However, Griffin fails to explicitly disclose the use of cross-blockchain function calls. 
	Robinson discloses:
Receiving a cross-blockchain transaction (On page 1, Robinson discloses “The Layer Two Atomic Cross-Blockchain Function Calls (LTACFC) protocol is a blockchain technology that allows function calls across blockchains that either update state on all blockchains or discard state updates on all blockchains.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Griffin’s approach by utilizing Robinson’s approach of utilizing cross-blockchain function calls as the motivation would be that the one block header can be submitted/validated that can be used through multiple blockchains to increase scalability (see Robinson, page 2).
Regarding Claim 16, the combination of Griffin and Robinson disclose:
The method according to claim 15, further comprising: registering the plurality of validator devices, the plurality of blockchains, a plurality of transaction participants associated with the plurality of transaction participant devices, a set of consensus devices associated with the plurality of blockchains, and a set of security parameters (In ¶ 7, Griffin discloses “A group manager, that may or may not also be member of the group, creates the security parameters related to the group and may issue the group public key and work with each member of the group in the creation of their respective private key.” And in ¶ 15, Griffin further discloses “Generally, the group manager system 102 is used to manage membership, privacy, and key generation of a plurality of digitally signed data.”); generating the group signature for the plurality of validator devices, and assigning the generated group signature to the plurality of validator devices (In ¶ 8, Griffin discloses “the group manager is identified by a uniform resource identifier (URI) that allows for a determination of who is operating the group allowing for a request to be sent to open a signature associated with one of the group signatures or link two or more signatures associated with one of the group signatures.”).
Regarding Claim 17, the combination of Griffin and Robinson disclose:
The method according to claim 15, further comprising performing a first audit based on a request received from one of the plurality of validator devices, 54FPC.20-00661.ORD wherein the first audit is performed to verify an integrity of the first validator device for the validation performed on the cross-blockchain transaction (In ¶ 23, Griffin discloses “The auditing computing system 106 may include a network interface circuit 132 and an audit circuit 134. Generally, the auditing computing system 106 is structured to validate digitally signed data (i.e., signatures). The auditing computing system 106 may, for example, include one or more processors configured to execute instructions stored in a memory, send and receive data stored in the memory, and perform other operations as part of a group manager system 102. The network interface circuit 132 is structured to facilitate operative communication between the auditing computing system 106 and other systems and devices over the network 110.”).
Regarding Claim 18, the combination of Griffin and Robinson disclose:
The method according to claim 15, further comprising performing a second audit based on a request received from a first transaction participant device of the plurality of transaction participant devices, wherein the second audit is performed to verify an integrity of the first validator device for the validation performed on the cross-blockchain transaction (In ¶ 25, Griffin discloses “The method 200 may be described in connection with receiving a request to audit signed data and executing the request.”).
Regarding Claim 19, the combination of Griffin and Robinson disclose:
The method according to claim 18, further comprising transmitting identity information of the first validator device of the plurality of validator devices to the first transaction participant device, based on a failure of the second audit (In ¶ 6, Griffin discloses “Auditing and confirmatory functions may include group signature openers that are configured to reveal the identity of a signer that is a member of a group by their signature.”).  
 Regarding claim 20, Griffin discloses:
One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a validation system to perform operations, the operations comprising  (In ¶ 44, Griffin discloses “In this regard, machine-executable instructions comprise, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing machines to perform a certain function or group of functions.”): receiving a transaction from a plurality of transaction participant devices, the cross-blockchain transaction is associated with a plurality of blockchains (In ¶ 3, Griffin discloses “The network interface circuit may be configured to receive, from a server, a request including a value from a group function certificate extension”); controlling a first validator device of a plurality of validator devices to apply an extended smart contract on the received cross-blockchain transaction associated with the plurality of blockchains (In ¶ 4, Griffin discloses “In some implementations, the network interface circuit is further configured to receive a signature signed by the group member associated with the group function certificate extension”); 55FPC.20-00661.ORD validating the application of the extended smart contract on the cross- blockchain transaction based on a group signature assigned to each of the plurality of validator devices, to generate a transaction validation result (In ¶ 3, Griffin discloses “The first circuit may be configured to determine the request includes one of a request to open a signature signed by a group member (e.g., by a group member using a group signature scheme) or link the signature signed by the group member associated with a digital certificate containing the group function certificate extension and execute an action, the action including opening the signature signed by the group member consequent to determining the request comprises the request to open the signature signed by the group member or linking the signature signed by the group member consequent to determining the request comprises the request to link the signature signed by the group member.”); and transmitting the generated transaction validation result, associated with the validation of the cross-blockchain transaction, to the plurality of blockchains, the transaction validation result is signed with the assigned group signature (In ¶ 4, Griffin discloses “the network interface circuit further configured to transmit an indication of a successful or unsuccessful result to the server.”).  
 	However, Griffin fails to explicitly disclose the use of cross-blockchain function calls. 
	Robinson discloses:
Receiving a cross-blockchain transaction  (On page 1, Robinson discloses “The Layer Two Atomic Cross-Blockchain Function Calls (LTACFC) protocol is a blockchain technology that allows function calls across blockchains that either update state on all blockchains or discard state updates on all blockchains.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Griffin’s approach by utilizing Robinson’s approach of utilizing cross-blockchain function calls as the motivation would be that the one block header can be submitted/validated that can be used through multiple blockchains to increase scalability (see Robinson, page 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buki, Pablo Javier (US Patent Publication Number 20200119926) discloses a method for validating blockchain transactions. 
Zhang, Wenbin (US Patent Publication Number 20200202345) discloses a method for validating blockchain transactions using ring signatures. 
Wright et al. (US Patent Publication Number 20220148111) discloses a method of using signatures to validate blockchain transactions. 
Back et al. (US Patent Publication Number 20160330034) discloses a method for transferring assets between blockchains. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492